Title: To James Madison from John Love, 30 March 1814
From: Love, John
To: Madison, James


        
          Dear Sir
          Washington March 30th. 1814
        
        I feel great concern in learning since my arrival in the city yesterday, that the application I personally made to you at the instance of Mr. Granger for the purpose of understanding whether you had any preference in the appointment of a post master to fill the vacancy existing in Alexandria, has in itself been considered as disrespectfull, and therefore take the liberty to trouble you with the assurance on my part, that neither on that or any other occasion have I been conscious of such an intention. Nor could I from any thing which passed between Mr. Granger and myself have infered at that time any disposition in him, to offer th[r]ough me an evidence

of such disrespect, I hope you will be assured Sir, I should not have suffered myself to participate in a transaction which I could have been apprised might be possibly so construed. I can not but presume from circumstances which had occurred in relation to the application of Mr Watson for that appointment, that you might infer that I knew nothing of the mode in which those appointments were commonly made, and I now declare to you, that when Mr. Granger expressed a wish to know who you would give a preference to, it at the instant occured to me that agreeably to the general usage of the office, it was not customary to consult the President on such appointments but that on this occasion, as some of the candidates were near your individual residence, your selection would be desirable yet that it was a subject too trivial in itself to trouble you with an official consultation about. After the conversation I had with Mr. Granger which induced me to make the application to you, (and from which or the manner in which it took place I could not presume in him the intention to offer a disrespect to you,) I communicated what had occured to two of my friends in Congress, neither of whom, suggested any impropriety in mentioning the subject to you. I have felt a consolation from this circumstance, as it furnishes the presumption that the transaction does not of itself necessarily and obviously import the offer of an act of disrespect on my part, or my Friends would have had the discernment to see such an indiscretion, which my zeal in favor of a highly esteemed Candidate might have blinded me to.
        Mr. Granger has asked of me to state whether it appeared to me that He intended in the transaction alluded to, to offer you a disrespect, I have informed him by letter, that it did not appear to me in that point of view, and requested also of him to state to those with whom He may converse on the subject that I had no intention of participating in a transaction which could be so construed.
        I hope Sir you will be assured that I remain as I have ever been with the most perfect respect and highest esteem your most obt Sert
        
          Jn. Love
        
      